PER CURIAM.
This cause was heard upon the transcript of the record, briefs and argument of counsel, and it appearing that appellants brought a bill in equity against a number of defendants, including appellees, the Western and Southern Indemnity Company, and United States Fidelity and Guaranty Company, as sureties, upon the joint and several obligations of their bonds executed in compliance with the provisions of the Kentucky “Blue Sky” law, Ky.Stat. Sec. 883e-18, Acts 1926, Ch. 76, Sec. 18; Ky. Stat. § 165a-41, Acts 1932, Ch. 17, Sec. 42, to recover the several amounts alleged to have been paid in the purchase of securities sold in violation of the Act; and it appearing from the bill and exhibits thereto that the suit was not brought within two years after the purchase of the securities by appellants as required by the following provision cpntained in the Act, “provided, that no action shall be brought for the recovery of the purchase price, after two years from the date of such sale or contract for sale” (Thomas v. Fidelity & Cas. Co., 258 Ky. 360, 80 S.W.2d 8); and the court being of opinion that the limitation upon bringing the suit was germane to the title of the Act of which it is a part, and was therefore not in violation of Sec. 51 of the Kentucky Constitution (see Hampton Realty Co. v. Middleton, 220 Ky. 603, 295 S.W. 904).
It is therefore ordered, adjudged and decreed that the decree appealed from which dismissed the bill as to these appellees, sureties, upon their motion for judgment on the pleadings in accordance with Rule 12(c) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, be and the same is in all things affirmed.